Dismiss and Opinion Filed August 19, 2014




                                         S   In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-14-00171-CV

               IN THE INTEREST OF E.G.F., R.A.F., AND K.F., CHILDREN

                        On Appeal from the 330th Judicial District Court
                                     Dallas County, Texas
                             Trial Court Cause No. DF-13-01228

                              MEMORANDUM OPINION
               Before Chief Justice Wright, Justice Lang-Miers, and Justice Brown
                                Opinion by Chief Justice Wright
       Appellant’s brief was due July 30, 2014. By postcard dated July 31, 2014, we informed
appellant that the time for filing his brief had expired. We directed him to file both his brief as
well as a motion to extend time to file the brief within ten days of the date of the postcard. We
cautioned him that the failure to file a brief and extension motion within the time stated would
result in the dismissal of this appeal without further notice. To date, appellant has not filed his
brief or an extension motion, nor has he otherwise corresponded with the Court regarding the
status of his appeal.
       Accordingly, we DISMISS this appeal. See TEX. R. APP. P. 38.8(a)(1); 42.3(b), (c).




140171F.P05                                        /Carolyn Wright/
                                                   CAROLYN WRIGHT
                                                   CHIEF JUSTICE
                                       S
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                      JUDGMENT

IN THE INTEREST OF E.G.F., R.A.F.,                 On Appeal from the 330th Judicial District
AND K.F., CHILDREN                                 Court, Dallas County, Texas
                                                   Trial Court Cause No. DF-13-01228.
No. 05-14-00171-CV                                 Opinion delivered by Chief Justice Wright,
                                                   Justices Lang-Miers and Brown
                                                   participating.

       In accordance with this Court’s opinion of this date, we DISMISS this appeal.

       We ORDER that appellee Theresa Christine Fonseca recover her costs, if any, of this
appeal from appellant Eddie Medina.


Judgment entered August 19, 2014




                                             –2–